DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 30 Sep 2022 is acknowledged. Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim.
It is noted for applicant’s consideration that the divergent subject matter of claim 12 from claim 1 will not allow rejoinder of claim 12 in its present form. Considering the below allowability of claim 1 applicant is suggested to either cancel claims 12-20, and consider filing them in a divisional application, or to amend claim 12 in such a way as to capture the same overall subject matter of allowed claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The particular structure recited for the third flow adjustment device in the instant claim removes the invocation of 35 U.S.C. 112(f) for the third flow adjustment device from claim 5. However, the recited structure of a flow sensor fails to sufficiently perform the function of being a “flow adjustment device” in light of the instant specification. In fact, the specification of the instant application only describes third flow adjustment device 161 as a distinct structure from third flow sensor 162. There is thus a lack of sufficient written description in the application as originally filed to show that applicant was in position of the recited invention at the time of filing where the third flow adjustment device comprises a flow sensor as opposed to the flow sensor being a separate structure from the third flow adjustment device. It appears applicant may instead intend to claim “the second inhalation branch further comprises a flow sensor.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6 and 9-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation “the third flow adjustment device comprises a flow sensor” in Ln. 2 which deems the claim indefinite. The particular structure recited for the third flow adjustment device in the instant claim removes the invocation of 35 U.S.C. 112(f) for the third flow adjustment device from claim 5. However, the recited structure of a flow sensor fails to sufficiently perform the function of being a “flow adjustment device” in light of the instant specification. In fact, the specification of the instant application only describes third flow adjustment device 161 as a distinct structure from third flow sensor 162. It is thus unclear how applicant intends in the instant claim for the third flow adjustment device to be suitably represented by a flow sensor which has not been described in the specification as being part of the third flow adjustment device. It appears applicant may instead intend to claim “the second inhalation branch further comprises a flow sensor.”
In claim 9 the limitation “gas mixing device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the specification does identify gas mixing device 150, the specification only states that the gas mixing device 150 will be “described below” (e.g. ¶0054 of PGPub of the instant application) but then never provides any discussion of a particular structure for the gas mixing device 150.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first flow adjustment device” in claim 1, “second flow adjustment device” in claim 1, “gas compression device” in claim 1, “switching device” in claim 1, “third flow adjustment device” in claim 5, “gas mixing device” in claim 9, and “filtering device” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure for the “first flow adjustment device” is best understood from the specification as at least: first flow adjustment device 111 which may be a solenoid proportional valve, a valve group or a valve island switch formed by valves with different via diameters, a flow control valve formed by motors or the like (¶0048 of PGPub of the instant application).
The corresponding structure for the “second flow adjustment device” is best understood from the specification as at least: second flow adjustment device 121 which may be a solenoid proportional valve, a valve group or a valve island switch formed by valves with different via diameters, a flow control valve formed by motors or the like (¶0052 of PGPub of the instant application).
The corresponding structure for the “gas compression device” is best understood from the specification as at least: gas compression device 160 which may be a turbine or light duty compressor (¶0065 of PGPub of the instant application).
The corresponding structure for the “switching device” is best understood from the specification as at least: switching device 14 comprising one of 1) a pilot valve 141, as a solenoid valve, and a pneumatic three-way valve 142 (¶¶0074, 0077 of PGPub of the instant application), 2) a solenoid three-way valve 14A (¶0081 of PGPub of the instant application), or 3) a motor-driven three-way valve 14B (¶0082 of PGPub of the instant application).
The corresponding structure for the “third flow adjustment device” is best understood from the specification as at least: third flow adjustment device 161 which may be a flow control valve formed by motors, a valve group or a valve island switch formed by valves with different via diameters, a solenoid proportional valve or the like (¶0066 of PGPub of the instant application).
The corresponding structure for the “gas mixing device” is best understood from the specification as at least: gas mixing device 150 having no particularly described structure (¶¶0054, 0063 of PGPub of the instant application).
The corresponding structure for the “filtering device” is best understood from the specification as at least: filtering device 131 which may be a high efficiency particulate air (HEPA) filter (¶0058 of PGPub of the instant application).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-5, 7-8, and 11 are allowed. Claims 6 and 9-10 are solely rejected based upon the above rejection(s) under 35 U.S.C. 112.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or suggest a ventilator including all elements and functionality recited of the instant claim. As an initial note claim 1 recites several elements which are interpreted as invoking 35 U.S.C. 112(f) (see above). A first note regarding those invocations in claim 1 is that the disclosed structure for both the first flow adjustment device and the second flow adjustment device are electronically controlled valves which are controlled to regulate respective flow rates therethrough. Thus, a prior art which only teaches check valves would not accurately read on the first and second flow adjustment devices of claim 1. Additionally, the limitation “a switching device” is interpreted as invoking 35 U.S.C. 112(f) and in each of the three disclosed embodiments requires at least some form of a three-way valve. The use of a three-way valve is essential to providing the recited first mixing mode and second mixing mode of the claim with their uniquely generated gas mixtures. Further, the claim requires capability of connection to three pressurized gas sources as three respective pressurized gas source adaptors are recited.
Closest prior art to the instant claim include: Anderson et al. (U.S. Patent 5237987), Heinonen et al. (U.S. Pub. 2007/0125377), von Blumenthal et al. (U.S. Pub. 2008/0121233), Heinonen et al. (U.S. Pub. 2010/0078018), and Kagan (U.S. Pub. 2018/0177961).
Anderson teaches three pressurized gas connections (e.g. Fig. 2 #32, 34, and 60; Col. 6, Ln. 13-27 & Col. 6, Ln. 66 – Col. 7, Ln. 8) but fails to teach or suggest structures readable as at least a functional equivalent of any of first flow adjustment device, second flow adjustment device, or switching device. Considering the configuration of Anderson one having ordinary skill in the art at the time of the effective filing of the invention would not have considered it prima facie obvious to have modified Anderson in order to have included all of these missing elements without improper hindsight reasoning.
Heinonen ‘377 only teaches two pressurized gas connections (Fig. 1 #28, 40; ¶¶0018-0019) and fails to at least teach or suggest the switching device of claim 1. The switching valve 56 in Heinonen ‘377 is operable to switch the ventilation system between manual mode or in an auto-ventilation mode (¶0025) which is a fully different consideration to the switching device of the instant claim. Considering the configuration of Heinonen ‘377 one having ordinary skill in the art at the time of the effective filing of the invention would not have considered it prima facie obvious to have modified Heinonen ‘377 in order to have arrived at the instantly claimed invention without improper hindsight reasoning.
von Blumenthal only teaches two pressurized gas connections (Fig. 1 #4, 6; ¶0024) and fails to at least teach or suggest the switching device of claim 1. Considering the configuration of von Blumenthal one having ordinary skill in the art at the time of the effective filing of the invention would not have considered it prima facie obvious to have modified von Blumenthal in order to have arrived at the instantly claimed invention without improper hindsight reasoning.
Heinonen ‘018 teaches three gas connections (Fig. 1 #5, 30, 31; ¶0032) but only explicitly discusses one of them as pressurized (¶0025). Further, Heinonen ‘018 fails to at least teach or suggest the switching device of claim 1. Considering the configuration of Heinonen ‘018 one having ordinary skill in the art at the time of the effective filing of the invention would not have considered it prima facie obvious to have modified Heinonen ‘018 in order to have arrived at the instantly claimed invention without improper hindsight reasoning.
Kagan teaches an embodiment (Fig. 2) with two external pressurized gas connections (Fig. 2 #2, 4; ¶¶0041, 0043) as well as a turbine (Fig. 2 #9; ¶0042) which will pressurized gas. Kagan also teaches metering valves 25, 26 as creating an interface between different flow paths (¶¶0050-0052). However, in order for Kagan to read on claim 1 turbine 9 must be read as a functional equivalent of the recited gas compression device. That reading locates turbine 9 within the recited second inhalation branch. However, the only location potentially readable as the third gas path of the instant claim must lie between intake opening 3 and ambient air duct 22. This is the necessary location because both the first gas path and the second gas path are recited as including a respective flow adjustment device for which metering valves 7, 8 of Kagan would be required (Fig. 2). The particular language “pressurized gas source adaptor” in plain language would convey to one of ordinary skill in the art an adaptor receiving a supply of pressurized gas. The upstream side of turbine 9, toward intake opening 3, does not include a supply of pressurized gas. Only the downstream side of turbine 9, toward check valve 10, would include a supply of pressurized gas. However, attempting to read that location as the third pressurized gas source adaptor would create a dual reading of the downstream side of turbine 9 being located within both the third gas path and the second inhalation branch. The disclosure of the instant application is particular in its language usage that each of the first gas path, second gas path, third gas path, first inhalation branch, and second inhalation branch represent unique portions of the overall inhalation branch 10 (e.g. ¶¶0045-0046 of the PGPub of the instant application). It would thus be an unfair and inaccurate reading from Kagan to attempt to read the same location as part of both the third gas path and the second inhalation branch. Such a reading would only imply hindsight reasoning.
Additionally, in Kagan metering valve 26 which interfaces between oxygen duct 20 and air duct 27 is only illustrated as a two-way valve while the 35 U.S.C. 112(f) interpretation of the “switching device” of claim 1 requires at a three-way valve. It is thus further dubious whether Kagan can accurately read on the switching device limitation of claim 1.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785